 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDDresser Industries,Inc.andMichael Minutolo. Case39-CA-280421 August 1986DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 June 1986 Administrative Law JudgeStevenDavis issued the attached decision. TheGeneral Counsel filed an exception to the remedyand a supporting brief. The Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exception and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Dresser In-dustries, Inc., Stratford,Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.1In sec IV,B of his decision the judge states. "I accordingly find thatRidolfi's overriding purpose in questioning Ridolfi" The context ofthis statement makes it obvious that it should read as followsRi-dolfi's overriding purpose in questioning Minutolo"Peter Gallaudet, Esq.,for the General Counsel.William C Bruce, Esq.,of New Haven, Connecticut, forthe Respondent.James Kestell,Esq. (Kestell,Pogue & Gould, Esqs.),ofHartford, Connecticut, for the Charging Party.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Based ona charge and an amended charge filed by Michael Minu-tolo, an individual, on 15 October and 21 November1985,1 respectively, the National Labor Relations Boardissued a complaint against Dresser Industries, Inc. (Re-spondent) on 27 November.The complaint alleges that Respondent (a) threatenedto transfer Minutolo to a different department because hefiled a grievance and (b) interrogated Minutolo regardingthe filing of charges under the Act, his union activitiesand sympathies, and the union activities of other employ-ees, in violation of Section 8(a)(1) of the Act.'All dates hereafter are in 1985 unless otherwise statedRespondent's answer denied the material allegations ofthe complaint and, on 14 February 1986, this case washeard before me in Hartford, Connecticut.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and Respondent, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent,a Delaware corporation,having an officeand place of business in Stratford,Connecticut, is en-gaged in the manufacture and nonretail sale of pressuregauges and temperature instruments.During the calendaryear ending 31 December 1984, Respondent, in thecourse and conduct of its business operations,purchasedand received at its Stratford facility products,goods, andmaterials valued in excessof $50,000 directly from pointsoutside the State of Connecticut.Respondent admits, andIfind, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATION STATUSRespondent admits, and I find, that Food, Beverageand Express Drivers, Teamsters Local No. 145, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE FACTSA. The Alleged ThreatRespondent and the Union have had collective-bar-gaining agreements for many years.Minutolo, the Charging Party, employed by Respond-ent for 30 years, had been working in department 171 for25 years. He was a leadman whose job was to set up ma-chinery for others to run, and instruct new employees intheir operation.In September and October, certain departments werereorganized, with department 171 receiving new machin-ery which Minutolo was not familiar with. Also, on IOctober, Anthony Farrar, a new supervisor and generalforeman, was assigned to Minutolo's department.2 Priorto that time, Minutolo had no contact with Farrar.Abel Ferreira, a coworker, drove Minutolo to andfrom work from about February or March to about De-cember. At that time Ferreira was campaigning for theposition of secretary-treasurer of the Union, which hewon in an election in December. The election was con-tested, and Ferreira defeated the incumbent, Kuba. Minu-tolo asked, and Ferreira agreed to, and did help supporta political candidate who was running for mayor ofBridgeport.32Farrar is an admitted supervisor under Sec2(11) of the Act.2Ferreira owned an apartment that he rented as the campaign head-quarters of the candidate281NLRB No. 23 DRESSER INDUSTRIESOn 3 October Ferreira met with Minutolo in Minuto-lo'shome and helped write a grievance for Minutolo.The grievance stated that Minutolo was improperly ac-cused of (a) timesheet irregularities in May and August4and (b)producing a wrong-sized part,for which he wasdisciplined on 2 October.According to the grievance, on3 October,Farrar gave Minutolo a list of rush jobs andtold him to "hurry up,hurry up."The grievance alsostated that Minutolo wasthe object of harrassment,overt abuse,age discrimi-nation and systematic persecution in an attempt bymanagerial personnel to illegally discipline and dis-charge me because of my affiliation with Abel Fer-reira and my support of the candidacy of the Fer-reira slatefor electiveunionoffice.The next day, 4 October,Minutolo gave the grievanceto Shop Steward Charles Douthit, who gave it to Farrar.He heard nothingfurther about it that day.On 6 October, Ferreiraagain wrote another grievanceforMinutolo.This grievance concernedaction allegedlytaken by Foreman Farrar on 4 October. According tothe grievance, Farrar askedMinutolofor a list of rushjobs.Minutolo toldhim that the work was completed,but Farrar could not find theitems.Minutolo'sgrievancecomplainedthat Farrar observed him closely;stood nextto him ashe worked;and urgedhim to "hurry up." Inaddition, later that day, Minutolo found thathis machinewas not operatingproperly.He asked Farrar to call anengineer or repair person.Farrarallegedlyyelled at him:"Fuck you, you're the set-up man,you do it."6 Thegrievanceadded that Farrar and anotherforeman were"persecuting harassing,intimidating andmentally andverbally abusing" him.The following day, 7 October,Minutolo gave hisgrievanceto Steward Douthit.About 1 hourlater,Farrar and Douthit stood nearAbel Ferreira. Ferriera heard Farrar say, "I've hadenoughof this shit,"and he askedDouthitto get Minu-tolo.6A 15- to 20-minute meeting wasthen held withFarrar,Minutolo, and StewardsDouthit andWilliamRyan.AccordingtoMinutolo,Farrar, holding thegrievancepresented that morning,asked,"What's this?" Minutoloasked him to readit.Farrarrefused and asked Minutoloto read it tohim.Minutoloasked Douthit to read it, buthe did not.Farrar asked Minutolowho wrote the griev-ance and wastold that a friend wroteit.Farrar read itand denied demandingthatMinutolofix themachine.Minutolo insistedthat Farrarsaid that,and repeated theexpletive Farrar used.Farrar thenrose fromhis chair,threw thegrievance on hisdesk,said he had to see hisboss, and said,"You're going to get out of this depart-ment."Ferreirastated thathe observedthemeeting4 The grievance stated that union representatives did nothing to repre-sent him.6Minutolo claimed that requiring him to fix a machine was a violationof the contract because he was ordered to perform work outside his jobclassification.6 Farrar held a paper but Ferreira could not see what it said133through a window and saw Farrar yelling and his armsmoving.He could not hear what was said.Farrar testified that the purpose of the session was agrievancemeeting to discuss the grievance given himthat day and to find out where the parts were that Minu-tolo claimed to have completed.Farrar asked Minutoloto read and explain the grievance to him because hecould not understand some of the words.? Farrar statedthat they discussed the grievance,and that he told Minu-tolo what he expected of him as a leadman. He furthertoldMinutolo that if he could not do the job, Farrarwould recommend that he be taken off the job. He ad-mitted tellingMinutoloto fix themachine,but deniedcursing him.Farrar denied shouting or yelling at Minutolo orthreatening him during the meeting,but he admittedbeing"frustrated"because he had spoken to Minutoloseveral times in the past week regarding his job perform-ance, but no improvement was forthcoming.Itwas Far-rar's impression thatMinutolo was "oversensitive" tocriticism,who wrongly believed that Farrar was harass-ing him when he was merely trying to move productionalong.Shortly after the events of 7 October,Minutolo againsought help from Ferreira,who suggested that a chargebe filed with the Board.About 10 October,Minutologave a copy of the charge to Farrar. The charge, filedon 15 October,stated:That on or about October 7, 1985,the abovenamed employer through its general foreman TonyFarrar,threatened to retaliate against me for havingfiled a grievance against him. By this and other har-assment I have been receiving on the hands of Mr.Farrar, I believe I am being discriminated againstbecause of my protected concerted activities, infiling a grievance and because I am known as a sup-porter of Abe Ferreira against the Kuba slate.B. The Alleged InterrogationBefore 29 October,a grievance meeting was held withPersonnelManager Mel Salisbury,whose responsibilityis to investigate grievances.At themeeting, in additionto Salisbury, Farrar, Minutolo, and a shop steward werepresent. Following the meeting, Salisbury told IndustrialRelations Manager William Ridolfi that he found no evi-dence to support Minutolo's claim that Farrar harassed,threatened,or intimidated him.8Ridolfi then decided to meet with Minutolo for thefollowing reasons:(a) to search for evidence to deter-mine whether there was merit to the charge and to thegrievance; (b) to determine whether Farrar was threaten-ing, harassing,or intimidatingMinutolo;and (c) to pre-pare a response to the charge.Ridolfi met privately withMinutolo becausehe didnotwantMinutolo to feelthreatened or intimidated by the presence of others.The 15-to 20-minute meeting was held on 20 OctoberinRidolfi's office, to which Minutolo was summoned. ItTAn example given by Farrar was that Minutolo claimed that Farrarwas "impeding my mobility"by standing close to him.8 Ridolfi is an admitted supervisor under Sec.2(11) of the Act. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDwas the first time they met and it was the first time Min-utolo had ever been in Ridolfi's office.According to Minutolo,Ridolfi opened the meeting byasking,"What's this charge?"Minutolo explained thatthe charge was filed to protect himself and his job be-causeFarrar constantly harassed him. Ridolfi askedwhether Farrar harassed him because of Ferreira andwhether he speaks with Ferreira.Minutolo answeredthat he thought so, adding that he speaks with Ferreirabecause they participated in the mayoral campaign. Min-utolo explained the nature of the harassment: that Farrartold him to hurry up and complete his work.According to Ridolfi,at the start of the meeting hetoldMinutolo that it was an informal session to deter-mine whether Farrar had threatened,intimidated,or har-assed him.Ridolfi did not tell Minutolo that he did nothave to speak with him, or that he would not be disci-plined for what he said or did not say at the meeting thatday. He told him that he had read the charge and- griev-ance and that he would not tolerate the alleged impropertreatment of employees by supervisors,and he askedMinutolo for his version of the facts.Minutolo explainedthat at the grievance meeting of 7 October Farrar deniedthe grievance,said he would see his supervisor, and"stormed out" of the office.He also related that Farrarfollowed him very closely at work;stood next to him;told him that he was too old for the job; and yelled andcursed at him.Ridolfi askedMinutolo why Farrar treated him thisway.Minutolo replied that he did not know-perhapsbecause Farrar said that Minutolo was too old.Ridolfi also asked whether Farrar questioned him re-garding politics or internal union affairs.Minutolo ex-plained that he and Ferreira were friendly due to theirworkin the mayoral campaign,and suggested thatFarrar might be retaliating against him because of his as-sociation with Ferreira. Ridolfi followed up by inquiringwhether Farrar questioned him about his relationshipwith Ferreira, or asked him what he spoke to Ferreiraabout.Minutolo denied being asked those questions byFarrar.Ridolfi also asked Minutolo whether Minutolo speakswith other employees in the department,to which Minu-tolo said he did, and Ridolfi then asked whether Farrarquestioned him about speaking to other workers or in-quired about the nature of their conversation.Minutoloanswered that Farrar did not do so.Ridolfi then asked why he believed that Farrar's treat-ment of him was due to his association with Ferreira.9Minutolo replied that perhaps it was because of Fer-reira's intraunion activities,adding that he did not knowwhat Ferreira was doing and that, in any event, it wasnone of Minutolo's business.Ridolfithen assured Minu-tolo that discussions involving internal union affairs andpolitics areMinutolo's business,and are not the concernof any supervisor,except that such conversations shouldnot interferewith production.Ridolfi concluded themeeting by saying that he would investigate the allega-9As set forth above,the charge stated that Minutolo believed that hewas discriminated against because,inter alia, "I am known as a supporterof Abe Ferreira against the Kuba slate."tions,and if theywere true he would make certain thealleged offending treatment would stop and take otheraction if necessary.About 1 or2 days later,Ridolfi interviewed Farrar,and Stewards Douthit and Ryan.They denied all the al-legations made by Minutolo,and Ridolfi concluded thathis claims had no merit.He did not inform Minutolo ofhis findings,but sent a letter to the Board on 2 Novem-ber, in response to the charge,which stated in materialpart:The Company has not found any evidence whatso-ever to substantiateMr. Minutolo's allegation thatour General Foreman, Tony Farrar, threatened toretaliate or harass him for filing a grievance, or forbeing a self-proclaimed supporter of Mr. Ferreira.Mr. Minutolo freely admits that he never had dis-cussionswith Mr. Farrar regarding his support ornon-support of Mr. Ferreira. In fact,he maintainsthat he is not fully aware of what Mr. Ferreira is oris not involved in with regards to intra-union activi-ties.IV. ANALYSISAND DISCUSSIONA. TheAlleged ThreatThe complaint alleges that on 7 October Farrar threat-ened to transfer Minutolo to a different department be-cause he filed a grievance under the collective-bargain-ing agreement.Ibelieve that the evidence supports a fording thatFarrar did threaten to transfer Minutolo because he fileda grievance.On 4 October,Minutolo presented a grievance, re-ceived by Farrar,which accused him of harassing, abus-ing,persecuting, and discriminating against him. Thenextworkday,another grievancewas presented toFarrar-thisone charging him with cursing him, andalsopersecuting,harassing, intimidating, and abusinghim. Thus, on two consecutive workdays,Farrar, a su-pervisor in that department less than 1 week,was bom-barded with two grievances making serious allegations ofsupervisorymisconduct.' °On receiving the secondgrievance,Farrar said,"I've had enough of this shit,"and immediately called Minutolo into a meeting.His de-meanor during the meeting was angry-he demanded toknow what the grievance was and also ordered Minutoloto read it aloud,which he was unable to do.When Min-utolo insisted that Farrar had previously cursed him,Farrar angrily threw the grievance down and said hewould see his boss, adding that"you're going to get outof this department."It is clear that Farrar was angered and resentfultoward Minutolo for filing the two grievances and chal-lenging his newly appointed supervisory status in the de-partment.It is also clear that the threat to have Minutolotransferredwas prompted by the grievance and was10That they were grave claims was made clear by the testimony ofManager Ridolfi who stated that he would not tolerate such conduct by asupervisor and would take action if the accusations were true. DRESSER INDUSTRIESmade within the context of and during the grievance ses-sion.Farrar admitted telling Minutolothat if hecould notdo the job he wouldrecommendthat he betransferred.Respondent assertsthat thiscomment had nothing to dowith the grievance but ratherrelated to Minutolo's poorperformance during Farrar's 1-weeksupervision of him.Although Farrar may not have been happywith Minu-tolo'swork-the grievances indicatedthathe urged himtowork fasterand wasunhappy atnot being able tolocate certaincompleteditems-nevertheless,Ibelievethat the threat to transferMinutolo was made becauseMinutolofiled the grievances that accused Farrar ofwrongdoing.Thus, Farrarsought to intimidate Minutolointo stopping the filing of grievances-he said he hadhad "enoughof this shit," and he therefore believed thatby threateningto transferhim he wouldcease his griev-ance filing.The Supreme Court inNLRB v. City Disposal Systems,465 U.S. 822 (1984), noted with approvalthe Board'sdoctrine inInterboro Contractors,157 NLRB 1295 (1966),enfd. 388 F.2d 495 (2d Cir. 1967). The Court observedthat inInterboroitwasheld thatan individual's assertionof a right grounded in a collective-bargaining agreementis recognizedas concerted activityand accordedthe pro-tectionof the Act.Thus,Minutolo's filing of the grievances was protect-ed concerted activity. The Board has held thata threatto impose disciplinefor filinga grievance violates Sec-tion 8(a)(1)of the Act.Commercial Cartage Co., 273NLRB 637 (1984);Bohemia,Inc.,266 NLRB 761, 774(1983).Inasmuchas I find thatFarrar threatenedto transferMinutolo because hefiled a grievance,Iconclude thatRespondent violated Section8(a)(1) of the Act.B. The Alleged InterrogationThe complaintallegesthat on 29 October Ridolfi un-lawfullyinterrogatedMinutolo regardingthe filing ofcharges, his union activities and sympathies,and theunion activitiesof hisfellow employees.In determiningwhetherquestioningviolates the Act,the Board asks "whether under all the circumstances theinterrogation reasonably tends to restrain,coerce, orinterferewith rightsguaranteedby the Act."RossmoreHouse,269 NLRB 1176, 1177 (1984).In evaluating this issue the Board considers"the back-ground,the nature of information sought,the identity ofthe questioner,and the placeand method of interroga-tion."SunnyvaleMedical Clinic,277 NLRB 1217, 1218(1985).In addition,RossmoreHouseheld thatthe questioningof open and active union supporters about their unionsentiments,in the absenceof threatsor promises, doesnot necessarilyviolate the Act.It could bearguedthat at thetimeof the 29 Octoberinterrogation,Minutolo was an"openand active" unionadherent.The 4 Octobergrievancestated thatMinutolo waspersecuted becauseof his "affiliation with Abel Ferreiraand my support of the candidacy of the Ferreiraslate forelective unionoffice" and the 15 Octobercharge stated135thatMinutolo was being discriminated against because heis"known as a supporterof Abe Ferreiraagainst theKuba slate."However,even if it is found thatby thus identifyinghimself with Ferreira in the grievance and charge, hecould beconsidered a union adherent,I nevertheless be-lievethat the questioningby Ridolfi violated the Act.Thus, the meeting was held in the privateoffice of ahigh-rankingmanagementofficial,towhich Minutolowas summoned.Itwasthe firsttimetheymet and thefirst time thatMinutolo was in hisoffice. Ridolfi wentbeyondthe questions needed to inquire into the allegedharassment by asking Minutoloif hespeakswith Fer-reira,if he was questionedby Farrar aboutunion affairs,and whetherhe speaks to other employees.Notwith-standingMinutolo'sapparentopen affiliationwith theFerreira slate as indicated in the charge and grievance,he gave an evasive answer toRidolfi bysaying that hedoes not know what Ferreira was doingwith respect tothe Union,and an apparently false answerby saying thathe never spoke to Ferreira regarding his support or non-support of Ferreira."In addition,only 2 weeksearlier,Minutolo had beenthe subjectof a threatby a supervisorthat he wouldbe transferred becausehe filed a griev-ance.Thus, itcannot be said that this interrogation wasconductedin the absence of threats.Rossmore House.I accordingly find that the interrogation of Minutoloreasonablytended to restrain,coerce,or interfere withMinutolo's Section7 rights.The BoardinJohnnie'sPoultry,146 NLRB 770, 774(1964), stated that:Despitethe inherentdanger of coercion therein,the Board and courtshaveheld that where an em-ployer hasa legitimate cause to inquire,he may ex-ercise the privilege of interrogating employees onmatters involving their Section7 rights without in-curring Section 8(a)(1) liability.Manager.Ridolfi testified that hismain purposes inmeeting with Minutolo on29 October were to search forevidence to determinewhethertherewasmerit to thechargefiled on 15 October and toprepare a response tothe charge.Although healso statedthat anotherpurposewas to discuss the grievance and resolve whether Minu-tolo wasbeing threatened,harassed,or intimidated, it isclearthat the subjectmatter of the grievances that Minu-tolo was being harassed because of his supportfor Fer-reira-was closelyrelatedto the charge.I accordinglyfind that Ridolfi'soverriding purpose inquestioningRidolfiwas, as statedby him,to prepare aresponseto the charge. As such, the rules set forth inJohnnie's Poultryapplyherein.Johnnie'sPoultryrequiresthat,whenan employerhas legitimate cause to inquire into matters concern-ing an employee's Section7 rights, suchas in pre-paringthe employer'sdefense in an unfair laborpractice proceeding, the employermust follow spe-The charge and the grievance cited his support for Ferreira, whohelped write the grievance for Minutolo. 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDcificguidelines in questioning the employee toavoid incurring 8(a)(1) liability.[Kyle &Stephen,Inc.,259 NLRB 731, 733 (1981).]The Board inJohnnie'sPoultrystated:In allowing an employer the privilege of ascer-taining the necessary facts from employees in thesegiven circumstances,the Board and courts have es-tablished specific safeguards designed to minimizethe coercive impact of such employer interrogation.Thus, the employer must communicate to the em-ployee the purpose of the questioning,assure himthat no reprisal will take place,and obtain his par-ticipation on a voluntary basis; the questioning mustoccur in a context free from employer hostility toUnion organization and must not be itself coercivein nature;and the questions must not exceed the ne-cessities of the legitimate purpose by prying intoother union matters,eliciting information concern-ing an employee's subjective state of mind,or other-wise interferingwiththe statutoryrights ofemploy-ees.When an employer transgresses the boundariesof these safeguards,he loses the benefits of theprivilege. [146 NLRB at 775.]As admitted at the hearing,Ridolfidid not tell Minu-tolo that he did not have to speak with him or that hewould not be disciplined for what he said or did not say.Thus,it is clearthat theJohnnie'sPoultrystandards havenot been complied with.Respondent defends the questioning of Minutolo onthe ground that he was told at the start of the sessionthat it was an "informal session" to determine the truthof the alleged harassment,no discipline or threats wereinvolved,and a "one-on-one" meeting was held so thatMinutolo would not feel intimidated.I do not agree. TheBoard inKyle&Stephen,Inc.,supra,stated that theJohnnie's Poultry"safeguards are designed to minimizethe coercive impact of employer interrogation and .. .are applicable irrespective of the employer's intent tocoerce,the extentof thequestioning."Iaccordingly find that Respondent violated Section8(a)(1) of the Act by interrogating Minutolo concerningthe charge he filed with the Board without complyingwith the safeguards set forth inJohnnie's Poultry.12CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin themeaningof the Act.2.The Unionis a labor organizationwithin the mean-ing of the Act.3.By threatening to transfer employees to a differentdepartment because they filed a grievance under the col-lective-bargaining agreement;by interrogating its em-ployeesregardingthe filing of charges under the Act,their unionactivities and sympathies, and theunion ac-12SeeSherwood-TrimbleMedicalBuilding,247NLRB 1121, 1133(1980), in which the Board found a violation, and also found that re-spondent's supervisor asked an employee "what the charge was about."Ridolfi used nearly identical language in asking"what's this charge?"tivitiesof their fellowemployees,Respondent has violat-ed Section8(a)(1) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.REMEDYHaving found that Respondenthas engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. t aOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent, Dresser Industries, Inc., Stratford,Connecticut, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Threatening to transfer its employees because theyfiled a grievanceunderthe collective-bargaining agree-ment.(b) Interrogating its employees regarding the filing ofcharges underthe Act,their union activities and sympa-thies, and the union activities of their fellow employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Stratford, Connecticut location, copiesof the attached notice marked "Appendix." 15 Copies ofthe notice, on forms provided by the Officer-in-Chargefor Subregion 39, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Officer-in-Charge in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'Ihave rejectedtheGeneralCounsel'srequest for a visitatorialclause because such a clause is unnecessary in the circumstances of thiscase.O. L.WillisInc., 278 NLRB203 (1986).14 If no exceptions are filed asprovided bySec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.15 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading "Postedby Order ofthe Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board." DRESSER INDUSTRIES137APPENDIXNOTICE-TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreatenour employees with transferbecause they filed grievances under the collective-bar-gaining agreement.WE WILL NOT interrogate our employees regardingthe filing of charges under the Act, their union activitiesand sympathies,and the union activities of their fellowemployees.WE WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.DRESSER INDUSTRIES, INC.